Citation Nr: 1637468	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-17 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from August 1964 to February 1965 and in the Navy from November 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2014, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of that hearing is associated with the Veteran's virtual claims file.  

In November 2014, the Board remanded the matter for additional development, to include obtaining a medical opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of asbestosis, and has not had such at any time during the pendency of his claim. 

2.  The Veteran does not have a respiratory disorder, to include asbestosis, that is etiologically related to active service.




CONCLUSION OF LAW

A respiratory disorder, to include asbestosis, was not incurred in, aggravated by, or related to service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in June 2010, detailing the claims process and advising the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded a VA examination in August 2010.  The August 2010 examiner did not review the Veteran's claims folder, so the matter was sent for an addendum opinion which included a case file review.  The April 2015 examiner provided a thorough opinion supported by adequate rationale.  Therefore, the Board finds that the April 2015 VA examiner provided sufficient information for the Board to render an informed determination.  Further, the Veteran's service treatment records and VA treatment records have been obtained and considered.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran contends that he suffers from a respiratory disorder, to include asbestosis, as a result of his exposure to asbestos while serving in the Navy as a machinist mate.  See September 2014 VA Form 21-4138.

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, there is no competent evidence of a diagnosis of asbestosis.  However, there is evidence that the Veteran suffers from some sort of respiratory disorder -namely bilateral centrilobular emphysema.  Next, there is evidence of an in-service injury or incurrence.  The Veteran's Navy specialty as a machinist mate in 1966 to 1968 has a high probability of exposure to asbestos.  Accordingly, the Board accepts the Veteran's account of in-service injury or incurrence.

Having found that the Veteran has a current disability and suffered an in-service injury or incurrent, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's diagnosed respiratory disorder is not related to his conceded in-service asbestos exposure.

The Veteran's service treatment records are silent as to any respiratory complaints.

A November 2002 medical report from the Department of Health and Human Services indicates that the Veteran underwent an x-ray examination which revealed pleural thickening anteriorly and inferiorly.  

A June 2010 chest x-ray revealed normal pulmonary vascularity, no infiltrates and no pleural effusions.  

The Veteran was afforded a VA examination in August 2010 where the examiner noted that a June 2010 x-ray "showed no evidence of asbestos related changes."  

At a November 2012 VA pulmonary consultation, the Veteran reported his history of in-service asbestos exposure and over 50 pack year history of smoking.  He denied any symptoms of coughing, wheezing, or chest pain.  On examination, the specialist noted that the Veteran had no shortness of breath, coughing or hemoptysis.  The specialist noted that the chest x-ray revealed "no acute cardiopulmonary process, normal lung parenchyma, [and] no [pleural] effusion or plaques."  In the assessment/plan, the specialist noted that the Veteran had a history of asbestos exposure, but currently no respiratory symptoms.  

[Patient] has had multiple chest x-rays and none of them have shown any significant abnormality.  I also reviewed patient's previous CT abdomen, and the lung windows included in the films, do not show any significant pleural abnormality.  Only minimal pleural thickening at the bases bilaterally, which could be from prior asbestos exposure.  At this time, no evidence of significant pulmonary or pleural asbestos related lung disease.

The August 2010 VA examiner only reviewed the Veteran's VA treatment records and not his claims folder.  Therefore, in November 2014, the Board remanded the matter for an addendum opinion which considered the Veteran's claims folder. 

In April 2015, the RO obtained an addendum medical opinion.  The clinician opined that the Veteran's VBMS folder and VA treatment records were reviewed.  He also noted the Veteran's conceded exposure to asbestos products and 50 year smoking history.  The clinician noted that there was no evidence of respiratory symptoms during the Veteran's active service.  He noted the Veteran's November 2002 chest x-ray results which indicated pleural thickening, bilaterally, but also noted that "the more definitive CT of the chest showed no evidence of pleural thickening, calcific plaques []or interstitial pulmonary fibrosis."  He noted that the CT showed multiple bilateral sub centimeter calcified granulomas and a calcified right paratracheal node consistent with healed granulomatous disease.  The Veteran's pulmonary function studies were within normal limits and lung volumes were normal.  He concluded that the Veteran had non service connected bilateral centrilobular emphysema, which was likely due to his previous heavy cigarette smoking and non-service-connected healed granulomatous disease, likely due to endemic histoplasmosis.  There was no evidence of interstitial pulmonary fibrosis associated with pulmonary asbestosis.  

The Board finds the April 2015 addendum medical report highly probative.  The clinician noted the Veteran's medical history and addressed the Veteran's in-service exposure to asbestos, post-service evidence of pulmonary complaints and opined against a nexus between the two.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, the Board finds the November 2012 pulmonary consultation report to be highly probative.  The specialist addressed the Veteran's various symptoms and opined against any evidence of asbestos related diseases.  
The Board does not assign any probative value to the Veteran's statements regarding a nexus to service.  Although the Veteran is competent to say he was exposed to asbestos during service, he is not an expert in the field of pulmonary medicine.  He further has not submitted any competent evidence which supports his assertion.  The November 2002 report which he cites as evidence of his asbestos related disease was addressed by the VA examiner and found to be inadequate to support a finding of asbestosis.  Further, the report does not provide any medical opinion regarding the source of the pleural thickening noted.  

The Board acknowledges the Veteran's citation to an internet article (asbestos.com) on the development of pleural thickening and its relationship to asbestos.  The article has been reviewed but is too general in nature to provide, alone, the necessary evidence to show that the Veteran suffers from a respiratory disease caused by in-service exposure to asbestos.  See Sacks v. West, 11 Vet. App. 314, 316-17.  The medical treatise, textbook, or article must provide more than speculative, generic statements relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514.  The article in the current case does not address the facts of this specific case and thus is not entitled to any probative weight.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for respiratory disorder, to include asbestosis, must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a respiratory disorder, to include asbestosis, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


